Citation Nr: 1626556	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-27 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected cold injuries of the bilateral feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Senior Counsel

INTRODUCTION

The Veteran had active military service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

In January 2015, the Board remanded this matter for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's low back disability has been aggravated by service-connected cold injuries of the bilateral feet.


CONCLUSION OF LAW

A low back disability is aggravated by the service-connected cold injuries of the bilateral feet.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran asserts that he has a low back disability related to his service connected cold injuries of the bilateral feet.  Specifically, the Veteran has reported that his cold injuries to the feet result in an altered gait, which makes his back pain work.  A review of the record shows that the Veteran has been diagnosed with lumbar spine degenerative disc disease (DDD).  

In a February 2012 VA examination report, a VA examiner opined that it was less likely as not that the Veteran's service-connected bilateral foot cold injuries caused or permanently aggravated his low back disability.  In this regard, the examiner noted that the Veteran was service-connected for bilateral foot cold injuries and that the residuals of those were more associated with cold sensitivity and chronic fungal skin problems.  The examiner further noted that the Veteran's altered body mechanics were mainly a result of his pes planus and not his service-connected cold injuries.  

In an April 2015 VA examination report, a VA examiner opined that the Veteran's claimed back pain condition was at least as likely as not aggravated beyond its natural progression by service factors /altered gait caused by service-connected foot disabilities.  In this regard, the examiner noted that while the Veteran's DDD of the lumbar spine was the mostly likely cause of his back pain, his altered gait could increase his back pain symptoms beyond that which he might otherwise experience from DDD of the lumber spine alone.  

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for a low back disability is at least in equipoise and reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for a low back disability, secondary to service-connected cold injuries of the bilateral feet, is granted. 



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


